
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 24
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Mr. Hoyer submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to permit Delegates and the Resident Commissioner to the
		  Congress to cast votes in the Committee of the Whole House on the state of the
		  Union.
	
	
		1.Voting by Delegates and
			 Resident Commissioner in Committee of the Whole
			(a)Permitting Votes
			 To be CastClause 3(a) of rule III of the Rules of the House of
			 Representatives is amended by inserting before the first sentence the
			 following: In a Committee of the Whole House on the state of the Union,
			 each Delegate and the Resident Commissioner shall possess the same powers and
			 privileges as Members of the House..
			(b)Appointment of
			 ChairThe first sentence of
			 clause 1 of rule XVIII of the Rules of the House of Representatives is amended
			 by striking Member and inserting Member, Delegate, or the
			 Resident Commissioner.
			(c)Repeating of
			 Certain VotesClause 6 of rule XVIII of the Rules of the House of
			 Representatives is amended by adding at the end the following new
			 paragraph:
				
					(h)Whenever a
				recorded vote on any question has been decided by a margin within which the
				votes cast by the Delegates and the Resident Commissioner have been decisive,
				the Committee of the Whole shall rise and the Speaker shall put such question
				de novo without intervening motion. Upon the announcement of the vote on that
				question, the Committee of the Whole shall resume its sitting without
				intervening
				motion.
					.
			
